Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	In view of amended claims filed on 12/21/2021 and further search, Claims 1, 2, 6, 7, 9, 11, 13, 14 and 16-18 are allowed over prior art.
            The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein a narrowband primary synchronization signal (NPSS) to user equipment (UE) using a subframe 5 in a first radio frame and a subframe 5 in a second radio frame, a narrowband physical broadcast channel (NPBCH) to the UE using a subframe 9 in the first radio frame and a second subframe 9 in the second radio frame.
	Prior art teaches techniques for transmitting narrowband Internet of things synchronization signals in a TDD radio frame configuration and transmission method involves mapping NB-PSS to the same subframes within each frame in which NB-PSS is to be transmitted, and mapping NB-SSS to same
subframes within each frame in which NB-SSS is to be transmitted.
	However, the prior art fails to teach the claimed limitation wherein a narrowband primary synchronization signal (NPSS) to user equipment (UE) using a subframe 5 in a first radio frame and a subframe 5 in a second radio frame, a narrowband physical broadcast channel (NPBCH) to the UE using a subframe 9 in the first radio frame and a second subframe 9 in the second radio frame. Therefore, the prior art of record either singularly or in combination fails to teach the above claimed limitations for claim 1, 7, 9, 14 and 17 is therefore the reason for allowance. All dependent claims are therefore allowed under same reasons set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647